DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sakamoto et al (US Patent No 6,226,212).
Regarding claims 1 and 11, Sakamoto et al discloses A semiconductor storage device, comprising:
 a bit line (LDL, figure 1); 
a memory cell transistor (MC1, figure 1) electrically connected to the bit line; and 
              a sense amplifier (SA1, figure 1) configured to read data from the memory cell transistor (MC1, figure 1) via the bit line (LDL, figure 1) , 
              wherein during an operation of determining first data and second data, while continuously applying a first voltage (2V in figure 10 is applied to the word line that is connected to the gate of the memory cell transistor MC1, figure 1) to a gate of the memory cell transistor (MC1, figure 1) , the sense amplifier first determines the first data based upon a second voltage (3.5V, see table 2) , and then determines the second data based upon a third voltage (2.7. V, see table 2) lower than the second voltage.
Allowable Subject Matter
Claims 2-10, 12-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  :
The prior art of record fail to teach or suggest a device of claims 1, wherein the sense amplifier includes a first capacitive element having an electrode connected to a first node connectable to the bit line, a first transistor having a gate connected to the first node, a first end connected to a second node, and a second end connectable to a third node, a second transistor between the third node and a fourth node, a third transistor having a gate connected to the fourth node, a first end connected to the second node, and a second end connectable to the first node, 46PATENT Atty. Dkt. No. TAI/3168US a second capacitive element having an electrode connected to the fourth node TDC, and a first latch circuit and a second latch circuit connected to the third node LBUS (claims 2 and 12)  .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. :
Kamata et al disclose a memory device having a sense amplifier.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T DINH whose telephone number is (571)272-1868. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





S. Dinh
6/15/22
/SON T DINH/Primary Examiner, Art Unit 2824